Citation Nr: 0019584	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  93-05 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966.  He had additional periods of service in the Reserves, 
with active duty for training at various times during the 
period from July 1981 through April 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the veteran's claims of entitlement to service 
connection for non-Hodgkin's lymphoma.  

In March 1995, this case came before the Board.  The Board 
found that because one of the veteran's contentions was that 
he incurred non-Hodgkin's lymphoma as a result of exposure to 
ionizing radiation in service, and because this disability 
was defined as a "radiogenic" disease under 38 C.F.R. 
§ 3.311 (1999), the procedures set forth in 38 C.F.R. § 3.311 
were to be complied with prior to its rendering a decision.  
Thus, the Board remanded this case for additional evidentiary 
development in accordance with 38 C.F.R. § 3.311, which was 
completed by the RO.  Thereafter, the claims folder was 
returned to the Board.

In June 1996, the Board issued a decision denying the 
veteran's claims of entitlement to service connection for 
non-Hodgkin's lymphoma.  Regarding his claim that his non-
Hodgkin's lymphoma was secondary to his service-connected 
residuals of a left orchiectomy, the Board found that the 
veteran had failed to submit evidence demonstrating that this 
claim was well grounded.  Regarding his claim that his non-
Hodgkin's lymphoma was due to exposure to ionizing radiation 
in service, the Board found that while the claim was well 
grounded, the preponderance of competent and probative 
evidence of record was against service connection.  The 
veteran subsequently filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the veteran's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's June 1996 decision and remand the issue of 
entitlement to service connection for non-Hodgkin's lymphoma 
for further development and readjudication.  In July 1997, 
the Court granted the joint motion, vacated the Board's June 
1996 decision and remanded the case to the Board for 
compliance with directives that were specified by the Court.

In January 1998, the Board remanded the veteran's claim of 
entitlement to service connection for non-Hodgkin's lymphoma 
to the RO for further evidentiary development and for 
readjudication in light of the Court's directives.  The 
requested development was completed, and the RO issued a 
Supplemental Statement of the Case in December 1998 in which 
it continued to deny the veteran's claims of entitlement to 
service connection for non-Hodgkin's lymphoma.  Thereafter, 
the claims folder was returned to the Board.

At the time of the Board's June 1996 decision, the veteran 
was represented by the Disabled American Veterans.  
Thereafter, the veteran obtained representation by a private 
attorney in his appeal before the Court.  In February 1999, 
the veteran's attorney requested a 90 day extension of time 
in which to submit additional evidence.  This request was 
reiterated in a March 1999 letter, and was subsequently 
granted by the RO.  Similar requests were made by the 
veteran's attorney in letters dated in May 1999 and August 
1999; each of which appear to have been granted by the RO.  

In December 1999, the attorney submitted a signed statement 
indicating that she would no longer be representing the 
veteran before VA.  VA subsequently sent a letter to the 
veteran informing him of the contents of his attorney's 
December 1999 letter to the Board.  In March 2000, the 
veteran properly executed a VA Form 21-22, Appointment of 
Veteran's Service Organization as Claimant's Representative, 
reappointing the Disabled American Veterans as his accredited 
representative in this case.  Thus, the Disabled American 
Veterans is the veteran's accredited representative at this 
juncture.  38 C.F.R. §§ 20.604, 20.607, 20.608 (1999).  The 
Disabled American Veterans submitted an Appellant's Brief to 
the Board on the veteran's behalf in April 2000.


FINDINGS OF FACT

1.  The preponderance of the credible and probative evidence 
of record shows that the veteran's non-Hodgkin's lymphoma was 
not incurred in or aggravated by service nor was it otherwise 
etiologically related to service.

2.  The preponderance of the credible and probative evidence 
of record is against the veteran's claim that his non-
Hodgkin's lymphoma was caused by or the result of his 
service-connected residuals of a left orchiectomy.


CONCLUSIONS OF LAW

1.  The veteran's non-Hodgkin's lymphoma was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (1999).

2.  The veteran's non-Hodgkin's lymphoma is not due to or the 
result of his service-connected residuals of a left 
orchiectomy.  38 U.S.C.A. §§ 1110, 1131 (West 1991) 38 C.F.R. 
§§ 3.303, 3.310 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
non-Hodgkin's lymphoma.  In the interest of clarity, the 
Board will review the law, VA regulations and other authority 
which may be relevant to this case; describe the factual 
background of this case; and then proceed to analyze the 
claim and render a decision.


Relevant Law and Regulations

Service connection - in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  That a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  Service connection 
may also be granted for a disease first diagnosed after 
discharge when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).  

For certain chronic disorders, such as cancer, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310 (1999); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

Service connection - radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1999).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1999).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as either a veteran who while serving on active 
duty or on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  
"Radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan or 
Nagasaki, Japan by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 
3.309(b)(i), (ii).  

The term "onsite participation" is specifically defined as: 
a) presence at a test site, or performance of official 
military duties in connection with ships, aircraft, or other 
equipment used in direct support of a nuclear test during the 
official operational period of an atmospheric nuclear test, 
b) presence at the test site or other test staging area to 
perform official military duties in connection with 
completion of projects related to the nuclear test including 
decontamination of equipment used during the nuclear test 
during the six month period following the official 
operational period of an atmospheric nuclear test, c) service 
as a member of the garrison or maintenance forces on Eniwetok 
during the periods June 21, 1951, through July 1, 1952; 
August 7, 1956, through August 7, 1957, or November 1, 1958, 
though April 30, 1959, d) assignment to official military 
duties at Naval Shipyards involving the decontamination of 
ships that participated in Operation Crossroads.  38 C.F.R. 
§ 3.309(d)(iv).  For tests conducted by the United States, 
the term "operational period" includes participation in 
Operation Crossroads for the period July 1, 1946 through May 
20, 1948.

38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation, and does not 
refer to any other types of radiation exposure.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.  "Radiogenic disease" is defined as a disease 
that may be induced by ionizing radiation, and specifically 
includes the following: thyroid cancer, breast cancer, bone 
cancer, liver cancer, skin cancer, esophageal cancer, stomach 
cancer, colon cancer, pancreatic cancer, kidney cancer, 
urinary bladder cancer, salivary gland cancer, multiple 
myeloma, posterior subcapsular cataracts, non-malignant 
thyroid nodular disease, ovarian cancer, parathyroid adenoma, 
tumors of the brain and central nervous system, cancer of the 
rectum, lymphomas other than Hodgkin's disease, prostate 
cancer, and any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-
(xxiv) (1999).  Section 3.311(b)(5) requires that bone cancer 
become manifest within 30 years after exposure, and that 
prostate cancer become manifest 5 years or more after 
exposure. 38 C.F.R. § 3.311(b)(5).

Service-connection - well-grounded claims

The threshold question with regard to a claim for service 
connection is whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107.  A mere allegation of service connection 
is not sufficient; there must be evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of (1) a current disability (a medical 
diagnosis);  (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and  (3) a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

A secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
condition to the service-connected disability.  Velez v. 
West, 11 Vet. App. 148, 158 (1998); see Locher v. Brown, 
9 Vet. App. 535, 538-39 (1996) (citing Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995), for the proposition that lay 
evidence linking a fall to a service-connected weakened leg 
sufficed on that point as long as there was "medical evidence 
connecting a currently diagnosed back disability to the 
fall"); Jones (Wayne) v. Brown, 7 Vet. App. 134, 136-37 
(1994) (lay testimony that one condition was caused by a 
service-connected condition was insufficient to well ground a 
claim).

Factual Background

Service medical records from the veteran's period of active 
duty from June 1962 to August 1966 are negative for any 
treatment or diagnoses of non-Hodgkin's lymphoma.  In January 
1963, the veteran underwent a left orchiectomy for treatment 
of a hemorrhagic infarction of the left testicle and 
epidymis.  A separation examination conducted in July 1966 
was negative for any findings or diagnoses of non-Hodgkin's 
lymphoma. 

The record reflects that that the veteran served on active 
duty for training from July 13, 1981 to July 24, 1981; from 
July 31, 1982 to August 13, 1982; from March 12, 1983 to 
March 28, 1983; to March 31, 1984 to April 13, 1984; and from 
March 31, 1985 to April 12, 1985.  Service medical records 
from the veteran's periods of active duty from training are 
also negative for any treatment or diagnoses of non-Hodgkin's 
lymphoma.  In a report of medical history completed in 
September 1985, the veteran reported no history of any 
tumors, growths, cysts, or cancer. 

In a December 1983 rating decision, the RO granted the 
veteran's claim of entitlement to service connection for the 
residuals of a left orchiectomy and assigned a 10 percent 
disability rating based upon the loss of his left testicle.

Treatment records from the Laconia clinic reveal that in 
April 1989, the veteran was seen with complaints of vomiting 
and a 10-pound weight loss over the previous month.  An upper 
gastrointestinal series revealed erosive gastritic changes 
involving the distal stomach.  The veteran was then seen in 
January 1990 with complaints of stomach flu.  He was 
diagnosed with bronchitis secondary to stomach flu.  In May 
1990, the veteran reported that he had first noticed enlarged 
lymph nodes in his groin several weeks before, but felt that 
they might be related to increased exercise.  The physician 
noted an impression of lymphadenopathy.

In July 1990, the veteran filed a claim of entitlement to 
service connection for non-Hodgkin's lymphoma.  In support of 
his claim, he submitted private medical records from the 
Lakes Region General Hospital, which revealed that the he had 
been referred there in June 1990 for a variety of symptoms, 
including diffuse lymphadenopathy and a weight loss of 12 to 
15 pounds over the past six months.  A Surgical Specimen 
Pathology Report dated in June 1990 indicates a diagnosis of 
non-Hodgkin's lymphoma.

VA outpatient treatment records dated from July 1990 to 
November 1990 reflect ongoing chemotherapy and other 
treatment related to non-Hodgkin's lymphoma.  During a VA 
physical examination conducted in November 1990, a VA 
examiner diagnosed the veteran with carpal tunnel syndrome in 
the right hand, non-Hodgkin's lymphoma (under active 
treatment) and an absence of the left testicle.

In the December 1990 rating decision, the RO denied 
entitlement to service connection for non-Hodgkin's lymphoma.  
The RO concluded that there was no evidence of any causal 
relationship between the veteran's service-connected 
residuals of a left orchiectomy and his non-Hodgkin's 
lymphoma.

In a statement submitted in April 1991, the veteran's 
accredited representative at that time noted that the veteran 
believed that his non-Hodgkin's lymphoma was related to his 
service-connected residuals of a left orchiectomy.  The 
representative further noted that the veteran now also 
believed that his non-Hodgkin's lymphoma was also related to 
exposure to radiation in service.  The representative 
indicated that the veteran had served aboard a submarine that 
had been equipped with nuclear weapons, and that his duties 
on board this submarine included the transfer, maintenance, 
and storage of these weapons.  The representative contended 
that these duties led to exposure to "heavy water spills" 
and similar hazards.

As noted above, this case was remanded by the Board in March 
1995 for additional evidentiary development.  The Board 
determined that because one of the veteran's contentions was 
that he incurred non-Hodgkin's lymphoma as a result of 
exposure to ionizing radiation in service, and because this 
disability was defined as a "radiogenic" disease under 
38 C.F.R. § 3.311, the RO must comply with the procedures set 
forth in 38 C.F.R. § 3.311.

In accordance with the Board's March 1995 remand, the RO 
obtained the veteran's service personnel records (201 File).  
These records indicate that from July 1963 to May 1964, the 
veteran served at the U.S. Naval Hospital Corps School in 
Great Lakes, Illinois.  The veteran then served aboard the 
U.S.S. Fulton, a submarine tender, from December 1963 to 
August 1966.  Records of Exposure to Ionizing Radiation (DD 
Form 1141) show that the veteran's film badges revealed a 
total dose of 0.000 rem from December 1963 to December 1964.  
His DD Form 214 from this period notes his military 
occupational specialty as hospital man.

In August 1995, the RO issued a letter to the veteran 
requesting that he submit evidence of actual exposure to 
ionizing radiation in service.  To the Board's knowledge, no 
response was received from the veteran.

In February 1996, the Director, Compensation and Pension 
Service, referred the veteran's claims folder to the VA Under 
Secretary of Health for preparation of a dose estimate, if 
feasible, and for a medical opinion regarding whether it was 
likely, unlikely, or at least as likely as not that the 
veteran's non-Hodgkin's lymphoma resulted from exposure to 
ionizing radiation in service.  In a response letter received 
later that month, the Assistant Chief Medical Director for 
Public Health and Environmental Hazards, Dr. S.M., determined 
that it was unlikely that the veteran's non-Hodgkin's 
lymphoma could be attributed to exposure to ionizing 
radiation in service.  Dr. S.M. noted that the veteran's DD 
Forms 1141 had recorded that the veteran was exposed to a 
dose of ionizing radiation of 0.000 rem during service.  Dr. 
S.M. also cited several recent medical texts in support of 
the proposition that no consistent increase of non-Hodgkin's 
lymphoma has been shown following radiation exposure.

In an Informal Hearing Presentation dated in May 1996, the 
veteran's representative requested that an independent 
medical opinion be obtained in order to determine whether the 
veteran's non-Hodgkin's lymphoma was related to his service-
connected post-operative residuals of a left orchiectomy.

In its June 1996 decision, the Board denied the veteran's 
claim of entitlement to service connection for non-Hodgkin's 
lymphoma.  Regarding his claim that his non-Hodgkin's 
lymphoma was secondary to his service-connected residuals of 
a left orchiectomy, the Board found that the veteran had 
failed to submit evidence demonstrating that this claim was 
well grounded.  Regarding his claim that his non-Hodgkin's 
lymphoma was due to exposure to ionizing radiation in 
service, the Board found that, while the claim was well 
grounded, the preponderance of competent and probative 
evidence of record was against service connection.  

The veteran subsequently filed a timely appeal to the Court.  
Thereafter, the VA Office of General Counsel and the 
veteran's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's June 1996 
decision and remand the issue of entitlement to service 
connection for non-Hodgkin's lymphoma for further development 
and readjudication.  The Joint Motion indicated that VA had 
failed to obtain pertinent treatment records from several 
medical facilities reported by the veteran, including his 
complete records from the Dartmouth-Hitchcock VA Medical 
Center (MC) at White River Junction, and records of a 
clinical trial study conducted by both the Norris Cotton 
Cancer Center and the Dartmouth-Hitchcock VAMC.  The Joint 
Motion further indicated that the veteran had reported 
receiving disability benefits from the Social Security 
Administration, and that VA had an obligation to obtain these 
records.  The Joint Motion also indicated that the veteran 
had once stated that one of his physicians had told him that 
his cancer was attributable to his Naval service.  The Joint 
Motion stated that VA had an obligation to inform the veteran 
that he should submit a statement from this physician, in 
accordance with the duty to inform set forth in 38 U.S.C.A. 
§ 5103 (West 1991).  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).

In June 1997, the veteran's attorney sent a letter to a VA 
physician, Dr. G., requesting that he provide an opinion as 
to whether there was evidence supporting the onset of the 
veteran's non-Hodgkin's lymphoma during one of his periods of 
service.  The attorney stated that she had been informed by 
the veteran that Dr. G. had previously made a statement 
indicating that his non-Hodgkin's lymphoma could have existed 
several years prior to his initial diagnosis.  In a signed 
response, Dr. G.G. reported that he did not treat the veteran 
and could not comment on these questions.

In January 1998, this case was returned to the Board.  At 
that time, the Board remanded the veteran's case to the RO 
for further evidentiary development and for readjudication in 
light of the Court's directives.  Specifically, the Board 
instructed the RO to obtain the veteran's treatment records 
from the Dartmouth-Hitchcock VAMC, including records of a 
clinical trial study conducted in conjunction with the Norris 
Cotton Cancer Center.  The Board also instructed the RO to 
obtain the veteran's Social Security records and to request 
that the veteran identify any additional statements from 
physicians that would tend to support his claim.

In a statement submitted in January 1997, the veteran 
asserted that he had experienced symptoms consistent with his 
non-Hodgkin's lymphoma at the time of his final period of 
active duty for training in 1985.  He stated that records 
from the Laconia clinic would confirm this.

In February 1998, the RO issued a letter to the veteran 
requesting that he identify any additional evidence that 
would tend to suggest that his non-Hodgkin's lymphoma was 
incurred in or aggravated service, either on a direct basis, 
as a result of exposure to ionizing radiation, or as 
secondary to his service-connected residuals of a left 
orchiectomy.  In August 1998, the RO also issued a letter to 
Dr. G. informing the physician that the veteran had reported 
being told by him that his non-Hodgkin's lymphoma might have 
existed for some time prior to his initial diagnosis in June 
1990, and that it might have existed for as much as 15 years 
earlier.  Dr. G. was asked to indicate whether he remembered 
making such statements.

In an August 1998 response, Dr. G. indicated that he did not 
recall any specific conversations with the veteran.  Dr. G. 
stated that it certainly was possible and even likely that 
the veteran's lymphoma existed in a "smoldering or 
subclinical form" for a number of years.  Dr. G. doubted, 
however, that it had been present 15 years previously.  Dr. 
G. explained that non-Hodgkin's lymphoma of the indolent type 
such as occurred in the veteran are sometimes overlooked by 
patients for many years.  Dr. G. further explained that 
lymphomas might also occasionally regress spontaneously and 
return months or years later.

In an August 1998 letter, a representative of the Social 
Security Administration stated that he had searched for the 
veteran's Social Security disability file throughout the 
months of May, June, and July.  The representative indicated, 
however, that they had no success in finding his file.  It 
was concluded by the Agency that his folder would be 
considered a lost file.

In September 1998, the RO was informed by the Dartmouth-
Hitchcock VAMC that all treatment records pertaining to the 
veteran's participation in a clinical trial study conducted 
in conjunction with the Norris Cotton Cancer Center had been 
transferred to the VA Medical Center in Providence, Rhode 
Island.  

In December 1998, the RO received all available treatment 
records from the VAMC in Providence.  Included among these 
records were those pertaining to the veteran's participation 
in the clinical trial study conducted in conjunction with the 
Norris Cotton Cancer Center.  Also included in these records 
are copies of the veteran's treatment records from the 
Laconia clinic, which reveal that the veteran was seen in 
October 1986 for an enlarged prostate.  Upon examination at 
that time, the veteran's right testicle was noted to be 
diffusely enlarged without nodule or tenderness.  The veteran 
also complained of diarrhea, but chose to defer work-up at 
that time.  The examiner noted that the veteran's caffeine 
intake was thought to play a role.  In a follow-up 
examination conducted in December 1986, the veteran reported 
that he felt somewhat better and that he had gained a few 
pounds back.  These records reveal that the veteran was next 
examined at the Laconia clinic in April 1989, at which time 
he complained of vomiting and a 10-pound weight loss over the 
previous month.

In August 1999 the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding several 
questions associated with the veteran's claim. See 38 C.F.R. 
§ 20.901(a) (1999).  Specifically, a physician was asked to 
review the evidence of record and determine whether it was at 
least as likely as not that the veteran's non-Hodgkin's 
lymphoma was related to his service-connected residuals of a 
left orchiectomy.  The physician was also asked to discuss 
whether it was at least as likely as not that the veteran's 
non-Hodgkin's lymphoma initially manifested itself either 
during service or within one year of his final discharge from 
service.  The physician was further asked to discuss any 
medical opinions previously rendered in this case, including 
that of Dr. G., and to discuss the generally accepted 
meanings of the terms "smoldering" and "subclinical".

In June 2000, in response to the Board's request, Dr. M., 
Chief of Hematology and Oncology at a VA Medical Center, 
reviewed the veteran's claims folder.  Dr. M. determined that 
there was no relationship between the veteran's orchiectomy 
and his subsequent development of non-Hodgkin's lymphoma.  
Dr. M. noted that there had been no evidence of lymphoma in 
the veteran's actual surgical specimen and that this type of 
disease is considered unrelated to surgical procedures.  
Although Dr. M. agreed with Dr. G.'s opinion that non-
Hodgkin's lymphoma could have been present for a number of 
years prior to diagnosis, he explained that the terms 
"smoldering" or "subclinical" mean that a disease was 
present, but did not manifest itself with clinical symptoms.  
Dr. M. concluded that it was more likely than not that the 
veteran's non-Hodgkin's lymphoma was present in April 1986, 
but that there was no clinical information in the record to 
suggest non-Hodgkin's lymphoma until 1989

Analysis

The veteran is seeking service connection for non-Hodgkin's 
lymphoma.  In essence, he is contending that his non-
Hodgkin's lymphoma developed as a result of exposure to 
ionizing radiation allegedly incurred while serving aboard a 
submarine tender during service.  In addition, he appears to 
further be contending that his non-Hodgkin's lymphoma was 
actually present during and became manifested to a 
compensable degree within one year of the completion of his 
last period of active duty for training.

In the alternative, the veteran is seeking service connection 
for his non-Hodgkin's lymphoma on the basis that it developed 
secondary to his service-connected post-operative residuals 
of a left orchiectomy.  In the interest of clarity, the Board 
will separately address each of the veteran's claims.

The Board wishes to make it clear that it is aware of the 
Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 
394, 397 (1991), to the effect that a remand by the Court is 
not "merely for the purposes of rewriting the opinion so that 
it will superficially comply with the 'reasons or bases' 
requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to 
entail a critical examination of the justification for the 
decision."  The Board's analysis has been undertaken with 
that obligation in mind.

Entitlement to service connection for non-Hodgkin's lymphoma, 
on a direct basis or as secondary to exposure to ionizing 
radiation

As an initial matter, the Board finds the veteran's claim to 
be well grounded, or plausible, within the meaning of 
38 U.S.C.A. § 5107(a).  The veteran has submitted a current 
diagnosis of non-Hodgkin's lymphoma as well as his own 
assertions that he was exposed to ionizing radiation while 
serving aboard submarine tender in service.  In addition, the 
provisions of 38 C.F.R. § 3.311 define non-Hodgkin's lymphoma 
as a radiogenic disease, arguably providing a nexus between 
the two.  While not conclusive as to his claim, the Board 
finds that this evidence is sufficient to justify a belief by 
a fair and impartial individual that the veteran's claim for 
service connection is plausible and thus, well-grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  This case has been remanded by 
the Board on two occasions, in March 1995 and in January 
1998, the second of which was in response to the instructions 
contained in the joint motion for remand.  The RO has 
complied with the terms of the remand instructions.  In 
addition, in order to clarify the medical evidence, the Board 
requested and obtained the expert medical opinion from VHA 
described above.  Thus, there now is ample medical and other 
evidence of record, and there is no indication that there are 
additional records available that have not been obtained and 
which would be pertinent to the present claim.  Additionally, 
the Board notes that the veteran has been granted several 
extensions of time throughout his appeal, providing him with 
a full opportunity to present evidence and argument in 
support of this claim.  Therefore, the Board finds that all 
facts that are relevant to this issue have been properly 
developed and that no further action is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a).

As noted, non-Hodgkin's lymphoma is recognized as a 
radiogenic disease under 38 C.F.R. § 3.311.  Thus, the 
procedures set forth in 38 C.F.R. § 3.311 must be complied 
with.  After reviewing the record, the Board finds that the 
RO has complied with the procedures set forth in 38 C.F.R. 
§ 3.311 for the development of claims for radiogenic 
diseases.  Specifically, as discussed in the factual 
background section above, the RO referred this case to the 
Under Secretary for Benefits for a dose estimate and for an 
opinion as to whether sound scientific medical evidence 
supports the conclusion that it is at least as likely as not 
that the veteran's non-Hodgkin's lymphoma resulted from 
radiation exposure during service.  

Once a claim has been found to be well grounded, the Board 
has the duty to assess the credibility and weight to be given 
to the evidence.  See Madden v. Gober, 125 F. 3d 1477, 1481 
(Fed. Cir. 1997) and cases cited therein.  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is for or against 
the claim.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The Board notes that non-Hodgkin's lymphoma is included among 
the diseases set forth in 38 C.F.R. § 3.309(d) as 
presumptively related to radiation exposure.  However, this 
presumption is specifically limited to those cases involving 
a veteran who participated in one of the radiation risk 
activities set forth in 38 C.F.R. § 3.309(d)(3)(i).  As noted 
above, a radiation risk activity is defined to mean either 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during a 
specified period in 1945 and 1946; or internment as a 
prisoner of war in Japan near the end of World War II.  

There is no evidence in this case that the veteran ever 
participated in any of the "radiation risk" activities set 
forth in 38 C.F.R. § 3.309(d)(3)(i) and he has never 
contended that such was the case.  Rather, the veteran has 
contended that he was exposed to ionizing radiation while 
serving on board a submarine tender, the U.S.S. Fulton.  
Because service aboard a submarine tender is not one of the 
radiation risk activities set forth in 38 C.F.R. 
§ 3.309(d)(3)(i), the Board finds that the presumptive 
provisions of 38 C.F.R. § 3.309(d) do not apply.

The Board notes that although 38 C.F.R. § 3.311 sets forth 
special procedures for handling claims brought by radiation-
exposed veterans or their survivors, these provisions do not 
give rise to a presumption of service connection.  See Ramey 
v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Once a claim 
has been fully developed pursuant to the procedures set forth 
in 38 C.F.R. § 3.311, as it has been here, it remains the 
Board's responsibility to evaluate the evidence.  Therefore, 
having found that the procedures set forth in 38 C.F.R. 
§ 3.311 have been complied with, the Board will proceed to 
evaluate the merits of the veteran's claim.

The Board has reviewed all of the evidence of record.  See 
38 U.S.C.A. § 7104(a).  With respect to the veteran's claim 
that his non-Hodgkin's lymphoma developed as a result of 
exposure to ionizing radiation while serving aboard a 
submarine tender during service, the Board finds the most 
probative evidence of record to be the February 1996 letter 
from Dr. S.M., who reviewed all of the evidence of record and 
determined that it was unlikely that the veteran's non-
Hodgkin's lymphoma could be attributed to his exposure to 
ionizing radiation in service.  In reaching this conclusion, 
Dr. S.M. found that the veteran's DD Form 1141 supported the 
conclusion that he was not exposed to any radiation in 
service.  Dr. S.M. further found that recent medical 
literature showed no consistent increases of non-Hodgkin's 
lymphoma in cases involving exposure to ionizing radiation.

Although the Board believes the veteran to be sincere in his 
belief that he developed non-Hodgkin's lymphoma as a result 
of exposure to ionizing radiation in service, there is no 
indication in the record that he is competent to provide 
evidence as to matters requiring expertise derived from 
specialized medical education, training, or experience, such 
as medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Furthermore, although veteran has asserted that he was in 
fact exposed to ionizing radiation in service, the Board 
notes that he has submitted no evidence of any such exposure 
and, more significantly, no alternative dose estimate from a 
credible source.  See 38 C.F.R. § 3.311(a)(3)(ii).  Without 
an alternative dose estimate from the veteran, the Board 
finds his statements regarding exposure to ionizing radiation 
in service to be of little probative value.  The Board 
further finds Dr. S.M.'s conclusion that the veteran was 
exposed to a dose of 0.000 rem of ionizing radiation to be 
much more probative on this matter, as her conclusion was 
based in part upon the veteran's DD Form 1141, which records 
that the veteran's film badges revealed a total dose of 0.000 
rem from December 1963 to December 1964, a one-year period in 
which he was serving aboard the U.S.S. Fulton.

In addition, with respect to the April 1991 statement in 
which the veteran's representative asserted that the veteran 
had served aboard a nuclear submarine in service, the Board 
notes that the veteran's service records in fact show that he 
served aboard the U.S.S. Fulton, which was a submarine 
tender, rather than on a nuclear submarine.  See Dictionary 
of American Naval Fighting Ships, Vol. II (1968) at 456-7.  
The veteran himself does not appear to contend otherwise.  
The Board finds the April 1991 statement of the veteran's 
representative concerning alleged service on a nuclear 
submarine to be of no probative value whatsoever.

In short, the Board finds the most probative evidence of 
record regarding the issue of whether the non-Hodgkin's 
lymphoma was due to exposure to ionizing radiation in service 
to be the opinion of Dr. S.M.  As discussed in detail above, 
Dr. S.M. reviewed the evidence of record and concluded that 
it was unlikely that the veteran's non-Hodgkin's lymphoma was 
related to exposure to ionizing radiation in service.  The 
Board cannot identify any medical evidence to the contrary.  
The Board can also not identify any medical evidence 
demonstrating that his claimed disability was otherwise 
etiologically related to service.

The veteran has further asserted that his non-Hodgkin's 
lymphoma actually became onset during one of his periods of 
active duty for training or within one year of his discharge 
from his final period of active duty for training.  

With respect to the veteran's contention that this disease 
had its onset during one of his periods of active duty for 
training, the Board notes that there is no competent medical 
evidence in the record indicating that such is the case.  
Although Dr. G. indicated that the veteran's disease may have 
been present for several years prior to his diagnosis in 
1990, there is no indication that Dr. G. ever found that the 
disease became onset during any of the veteran's periods of 
active duty for training, which ended five years prior to his 
initial diagnosis of non-Hodgkin's lymphoma.  Similarly, 
although Dr. M. found that the disease was likely present by 
April 1986, he also did not indicate that the disease had 
become onset during one of the veteran's periods of active 
duty for training, the last of which ended in April 1995.

The only evidence of record supporting the veteran's claim 
that his disease had its onset while on active duty for 
training is his own contention that he began to experience 
symptoms of his disease by the time he was discharged from 
active duty for training in 1985.  Although he did not 
explain what these symptoms allegedly were, he did point to 
his treatment records from the Laconia clinic a year after 
his discharge, which reveal that he was treated for diarrhea 
and an enlarged prostate between October 1986 and December 
1986.  However, the Board notes that while the veteran is 
competent to report his symptoms, he is not considered 
competent to link those symptoms to his claimed disease.  See 
Voerth v. West, 13 Vet. App. 117, 120 (1999).  As noted 
above, although Dr. M. acknowledged that the veteran's 
disease was likely present by April 1986, he did not indicate 
that the disease had become onset during one of the veteran's 
periods of active duty for training.  In addition, Dr. M. 
reviewed the veteran's medical records and could find no 
indication of any clinical manifestations of non-Hodgkin's 
lymphoma prior to 1989.

With respect to the veteran's contention that his disease 
became manifested to a compensable degree within one year of 
discharge from his final period of active duty for training, 
the Board notes that the Court has specifically held that the 
statutory presumptive periods referred to in 38 U.S.C.A. 
§ 1112 and 38 C.F.R. §§ 3.307(a) and 3.309(a) do not apply to 
periods of active duty for training.  See Biggins v. 
Derwinski, 1 Vet. App. 474, 477 (1991).  The veteran does not 
contend, and the evidence does not reflect, that cancer was 
manifest within one year after his period of active duty, 
which ended August 1966.  Thus, the one year presumptive 
period for cancer found in 38 C.F.R. §§ 3.307(a) and 3.309(a) 
is not for application in this case.

Furthermore, the Board notes that even if the presumptive 
provisions of provisions of 38 C.F.R. §§ 3.307 and 3.309 did 
apply in this instance, the veteran would still have to 
demonstrate that his disease was manifested to a compensable 
degree either during service or within one year after 
discharge from service.  Pursuant to 38 C.F.R. § 4.117, 
Diagnostic Code 7715 (1999), non-Hodgkin's lymphoma is not 
considered a compensable disability until it becomes an 
active disease or until a veteran is receiving treatment.  In 
this case, while Dr. M. found that the veteran's disease may 
have existed as early as April 1986, he could find no 
evidence of any clinical manifestations of the disease until 
1989, approximately four years after the veteran's discharge 
from service.  Similarly, although Dr. G. found that the 
disease was present prior to the veteran's diagnosis in 1990, 
he indicated that it was only present in "smoldering or 
subclinical form".  As explained by Dr. M., the terms 
"smoldering" or "subclinical" mean that a disease was 
present, but not manifested with clinical symptoms.  In light 
of these opinions, the evidence of record demonstrates that 
the veteran's non-Hodgkin's lymphoma did not become an active 
disease until 1989, approximately four years after the 
veteran's completion of his last period of active duty for 
training.  Thus, the Board further concludes that 
preponderance of the evidence is against finding that the 
veteran's non-Hodgkin's lymphoma was manifested to a 
compensable degree at any time prior to 1989.

In summary, the preponderance of the evidence is against 
finding that the veteran's non-Hodgkin's lymphoma manifested 
to a compensable degree at any time prior to 1989.  There is 
thus no competent evidence indicating that the veteran's 
disease manifested to a compensable degree during his period 
of active duty from 1962 to 1966 or within one year of his 
discharge therefrom, and the veteran has never asserted that 
such was the case.  Moreover, as discussed in detail above, 
the Board believes that the presumptive one year period is 
inapplicable to his later periods of active duty for training 
in any event.  See Biggins, supra.  

In summary, the Board believes that the preponderance of the 
competent and probative evidence of record is against finding 
that the veteran's non-Hodgkin's lymphoma was incurred in or 
aggravated by service, or that it was otherwise etiologically 
related to service.  The preponderance of the evidence is 
also against finding that the veteran's non-Hodgkin's 
lymphoma was incurred or aggravated during any of the 
veteran's periods of active duty for training.  The benefit 
sought on appeal is accordingly denied.


Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as secondary to his service-connected post-operative 
residuals of a left orchiectomy

As an initial matter, the Board wishes to note that it is 
cognizant of the recent decision of the United States Court 
of Appeals for the Federal Circuit in Schroeder v. West, 212 
F.3d. 1265 (2000).  In Schroeder, the Federal Circuit held 
that because the veteran in that case had established a well-
grounded claim of entitlement to service connection for a 
bilateral eye disorder based on exposure to Agent Orange, he 
had also established a well-grounded claim of entitlement to 
service connection for a bilateral eye disorder based on all 
other causes.  Although the applicability of the holding in 
Schroeder to direct and secondary service connection claims 
for the same disability was not specifically discussed, the 
Board finds for the purposes of this decision that because 
the veteran has submitted a well-grounded claim of 
entitlement to service connection for non-Hodgkin's lymphoma 
based upon exposure to radiation, he has also submitted a 
well-grounded claim of entitlement to service connection for 
non-Hodgkin's lymphoma on a secondary basis.

A well-grounded claim having been submitted, VA has a duty to 
assist the veteran in developing the facts pertinent to his 
claim.  38 U.S.C.A. § 5107.  As discussed above, the Board 
has complied with the directives of the joint motion for 
remand. In addition, the Board requested and obtained the 
expert medical opinion from VHA.  There now is ample medical 
and other evidence of record, and no indication that there 
are additional records available that have not been obtained 
and which would be pertinent to the present claim.  
Therefore, the Board finds that all facts that are relevant 
to this issue have been properly developed and that no 
further action is required in order to comply with VA's duty 
to assist as mandated by 38 U.S.C.A. § 5107(a).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  In Gilbert, 1 Vet. App. at 53, the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany, 9 Vet. App. at 519, citing Gilbert, 1 Vet. App. at 
54.

The veteran contends that his non-Hodgkin's lymphoma is 
related to his service connected residuals of a left 
orchiectomy.  However, he has submitted no competent medical 
evidence in support of this contention.  Although the veteran 
may believe that his disease is related to his service-
connected residuals of a left orchiectomy, as a lay person, 
he is not considered competent to provide medical nexus 
evidence.  See Espiritu, 2 Vet. App. at 494-495.

The only medical examiner who appears to have discussed a 
possible relationship between the veteran's left orchiectomy 
and his non-Hodgkin's lymphoma was Dr. M. in his June 2000 
opinion.  Dr. M. reviewed the evidence of record and 
concluded that there was no evidence that any such 
relationship existed.  Dr. M. based this conclusion on the 
fact that there had been no evidence of lymphoma in the 
veteran's actual surgical specimen and on his belief that 
lymphoma is not normally considered to be related to surgical 
procedures.  Thus, in light of the reasons provided by Dr. M. 
for his opinion, and because there is no contrary medical 
evidence of record, the Board finds Dr. M.'s opinion to be 
the most probative evidence of record regarding the issue of 
whether the veteran's non-Hodgkin's lymphoma is related to 
his service connected residuals of a left orchiectomy.  
Therefore, the Board concludes that preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for non-Hodgkin's lymphoma, claimed as 
secondary to his service-connected residuals of a left 
orchiectomy.  The benefit sought on appeal is accordingly 
denied.



ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

